UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

DAVID JOHN LEYLAND,                           )
                                              )
                     Plaintiff,               )
                                              )
              v.                              )    Civil Case No. 10-2327 (RJL)
                                              )
MILLER EDWARDS,                               )
                                              )
                     Defendant.               )
                                              )


                                        ORDER

      F or the reasons set forth in the Memorandum Opinion entered this date, it is this

(f.;;;y ofJuly, 2011, hereby

      ORDERED that the defendant Miller Edwards's Motion to Dismiss [#5] is

GRANTED; it is further

      ORDERED that the above-captioned case is DISMISSED with prejudice.

      SO ORDERED.




                                                  United States District Judge